On Petition for a Rehearing.
Orbs, J.
The appellee in this case took possession of the right of way previously graded through the lands of Henry Myers, father of the appellant, Mary M.'Ha.rshbarger, by purchase under a decree of foreclosure as successors to the rights of the original company that took possession and graded the roadway. The damages accrued to Myers and the right of action existed in his favor in his lifetime.
It is the settled law of this State that such right of action is not transferred to a purchaser of the real estate by deed of conveyance without a special assignment of the right of action for damages for the previous appropriation by a railroad company of a right of way. Sherlock v. Louisville, etc., R. W. Co., 115 Ind. 22; Evansville, etc., R. R. Co. v. Nye, 113 Ind. 223.
If as settled by the decisions of this court it is a right of action existing in the owner at the time of the appropriation, and the creation of a right of action separate and distinct from the land, so that the right of action for the damages does not pass by a conveyance of the land, it follows as a necessary result, that such right of action does not *183descend to the heirs on the death of the ancestor. Under the decisions it is a chose in action. recoverable by the administrator and not by the heir.
Filed April 20, 1892.
The right of action accrued at the time when the ancestor might have maintained an action for the damages or instituted proceedings to have had his damages assessed. This he could have done as soon as the grade was completed through the lands connecting with and constituting one continuous road-bed for many miles on either side of the land as shown by the finding of facts.
The finding of facts clearly shows such an appropriation and use of the land by the railroad company in entering upon, taking possession and grading as to make it a part of one continuous road-bed nearly one hundred miles in length as to clearly have given Henry Myers, the then owner, a right to have maintained an action for damages, or to have instituted proceedings to have his damages assessed.
Petition for a rehearing overruled.